internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-121910-98 date april legend x country d1 this responds to your letter dated date submitted on behalf of x requesting that we rule that under sec_301_7701-3 of the procedure and administration regulations x may elect to be treated as a partnership for federal tax purposes facts x is a foreign_entity formed under the laws of country on d1 x has at least two members and under x’s organizational documents each of its members has limited_liability x has not elected to be treated as a partnership for federal tax purposes law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association or a partnership sec_301 b provides that unless the entity elects otherwise a foreign eligible_entity is an association if all members have limited_liability under sec_301_7701-2 an association is a corporation for federal tax purposes cc dom p si 1-plr-121910-98 under sec_301_7701-3 a foreign eligible_entity can elect to be classified as a partnership by filing a form_8832 to be valid an election must generally be signed by each member of the electing entity or any officer manager or member of the electing entity who is authorized under local law or the entity’s organizational documents to make the election and who represents to having such authorization under penalties of perjury see sec_301_7701-3 conclusion based on the facts presented and representations made x is a foreign eligible_entity permitted to elect under sec_301_7701-3 to be classified as a partnership for federal tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to the taxpayer’s representative and copies are being sent to the taxpayer’s second representative and the taxpayer signed david r haglund sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
